In an action to recover damages for personal injuries, the *616plaintiff appeals from an order of the Supreme Court, Kings County (Bayne, J.), dated September 13, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff commenced this action to recover damages for personal injuries she allegedly sustained when she fell down interior stairs in a home owned by the defendants. In opposition to the defendants’ prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact that a proximate cause of her fall was a dangerous or defective condition on the stairs which the defendants either created or of which they had actual or constructive notice (see Vera v Fishman, 14 AD3d 550 [2005]). Crane, J.P., Ritter, Goldstein and Lifson, JJ., concur.